Judgment, Supreme Court, New York County (Patricia Williams, J.), rendered May 30, 1995, convicting defendant, after a jury trial, of criminal possession of a weapon in the third degree and menacing in the second degree, and sentencing him, as a second felony offender, to concurrent prison terms of 2 to 4 years and 1 year, respectively, unanimously affirmed.
Although we disagree with the reasons stated by the court, we conclude that the court properly refused defendant’s request to reseat challenged jurors or to fashion another remedy following the court’s determination that a Batson violation (Batson v Kentucky, 476 US 79) had occurred. Since the prosecutor clearly provided race-neutral reasons for her challenges (People v Allen, 86 NY2d 101), no remedy was required in the first place. For purposes of this appeal, this Court is not bound by the trial court’s erroneous Batson ruling in defendant’s favor (see, People v Ladson, 236 AD2d 217, lv denied 89 NY2d 1012).
Although the prosecutor’s question to the court, in the presence of the jury, about inquiring of defendant as to a special information (see, Penal Law § 265.02 [1]; CPL 200.60) was improper, such error was harmless given that the question did *306not inform the jury that defendant had a prior felony conviction, and the court’s immediate and strong curative instructions.
Concur — Rosenberger, J. P., Wallach, Williams and Tom, JJ.